The opinion of the court was delivered by
Royce, Ch. J.
This was an action of general and special assumpsit. The plaintiff introduced in evidence a note payable to Wm. W. Martin or bearer, signed by Oscar E. Dodge, and a lien contract reciting that said note was given for one bay mare, and that the mare was to remain the property of Martin until the note was paid, which was signed by said Dodge and by W. II. Eifield and the defendant, and offered to prove that the defendant signed said contract as surety for said Oscar E. Dodge, and that it was meant and intended by the parties to be a signature to the whole instrument and to make the defendant liable upon the note, and that he so understood when he signed it. The court rejected the evidence and rendered judgment for' the *462defendant, to which the plaintiff excepted. We think the evidence was admissible for the purpose for which it was offered. It was said in Wing v. Cooper, 37 Vt. 178, to ascertain the intent of the parties in entering into a contract or agreement, in a case where that intent upon the face of the instrument is doubtful, or the language used by them will admit of more than one interpretation, the court will look at the situation and motives of the parties making the contract or agreement and will allow those circumstances to be shown by parol evidence, notwithstanding the contract is in writing. And there are numerous other cases cited in the plaintiff’s brief and in Roberts’ Digest on pages 304 and 305, which announce the same doctrine.

Judgment reversed and cause remanded.